DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 5/15/19.
Claims 1-9 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 7/15/19 and 5/15/19 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (U.S. Pub. No. 20190053695 A1), in view of Hsieh (U.S. Pub. No. 20170153416 A1).

Regarding to claim 1:

1. Fujii teach an objective optical system for endoscope, consisting of in order from an object side: (Fujii Fig. 1 [0006] an endoscope magnification optical system according to an embodiment of the present invention includes, in order from an object, side: a first lens group having a negative power; a second lens group having a positive power; and a third lens group having a meniscus lens with a convex surface facing the object side)
a front group having a negative refractive power; (Fujii [0043] FIG. 2, the endoscope magnification optical system 100 includes, in order starting from the object (subject) side, a first lens group G1 having a negative power. TABLE 1 [0081] N(d) indicates the refractivity of a d line (wavelength 588 nm))
a rear group having a positive refractive power, (Fujii [0043] FIG. 2, the endoscope magnification optical system 100 includes, in order starting from the object (subject) side, a first lens group G1 having a negative power, an aperture S, a second lens group G2 having a positive power)
wherein the front group consists of a first lens which is a single lens having a negative refractive power (Fujii FIG. 2 [0046] a lens L1 having a negative power) and a second lens which is a single lens having a positive refractive power, (Fujii FIG. 2 [0046]  a lens L3 having a positive power. Fujii [0047] note that in the example of FIG. 2(a), the first lens group G1 includes three lenses overall, but in another example, the first lens group G1 can also include two lenses)
the rear group consists of a third lens which is a single lens having a positive refractive power, (Fujii [0050] FIG. 2, surface r8 on the object side of the positive lens L4) a cemented lens of a fourth lens having a positive refractive power and a fifth lens having a negative refractive power, (Fujii FIG. 2 [0048] a cemented lens CL1. The cemented lens CL1 is obtained by bonding a positive and a negative lens (lenses L6 and L7)) and a sixth lens having a positive refractive power, (Fujii [0048]in order starting from the object side, lenses L4 and L5, and a cemented lens CL1. The cemented lens CL1 is obtained by bonding a positive and a negative lens (lenses L6 and L7) in order to suppress change in the chromatic aberration. In the example shown in FIG. 2, the negative lens (lens L5) is arranged on the object side, and the positive lens (lens L6) is arranged on the image side in the cemented lens CL1, but in another embodiment, the positive lens may be arranged on the object side and the negative lens may be arranged on the image side. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have positive and negative lens in any order using algorithm of Fujii FIG. 2 [0048])
an object-side surface of the first lens is a flat surface, and (Fujii FIG. 2 shows left side of lens L1 is flat)
a shape of the second lens is a meniscus shape having a convex surface directed toward an image side, (Fujii FIG. 2 [0053] the third lens group G3 may be constituted by a meniscus lens that has a positive power and a convex surface facing the object side. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the second lens to have this property with predictable results)
the sixth lens is cemented (Fujii [0048] lenses L4 and L5, and a cemented lens CL1. The cemented lens CL1 is obtained by bonding a positive and a negative lens (lenses L6 and L7)) to a plane parallel plate, and (Fujii FIG. 2 [0046] a configuration example is also possible in which other optical elements such as parallel flat plates are additionally arranged)

Fujii do not explicitly teach an aperture stop; and the following conditional expressions (1) and (2) are satisfied:

    PNG
    media_image1.png
    79
    323
    media_image1.png
    Greyscale

where, f3 denotes a focal length of the third lens, d6 denotes a thickness of the sixth lens, f1 denotes a focal length of the first lens, and f denotes a focal length of the overall objective optical system.

However Hsieh teach an aperture stop; and (Hsieh [0044] the photographing optical lens assembly further includes an aperture stop, and there is at least one of the lens elements of the photographing optical lens assembly located between an imaged object and the aperture stop)
the following conditional expressions (1) and (2) are satisfied:


    PNG
    media_image1.png
    79
    323
    media_image1.png
    Greyscale

where, f3 denotes a focal length of the third lens, (Hsieh Table 1 Lens 5 has focal length of f3=4.28. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill to use this for third lens with predictable results)
d6 denotes a thickness of the sixth lens, (Hsieh Table 1 Lens 4 has thickness of d6=2.814. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill to use this for sixth lens with predictable results)
f1 denotes a focal length of the first lens, and (Hsieh Table 1 Lens 1 has focal length of f1= -5.55)
f denotes a focal length of the overall objective optical system. (Hsieh Table 1 shows f=2.79. Once these values are plugged in to expressions (1) and (2), it meets the required condition)

Hsieh Table 1

    PNG
    media_image2.png
    476
    650
    media_image2.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Fujii, further incorporating Hsieh in video/camera technology. One would be motivated to do so, to incorporate an aperture stop; and the following conditional expressions (1) and (2) are satisfied:

    PNG
    media_image1.png
    79
    323
    media_image1.png
    Greyscale

where, f3 denotes a focal length of the third lens, d6 denotes a thickness of the sixth lens, f1 denotes a focal length of the first lens, and f denotes a focal length of the overall objective optical system. This functionality will improve user experience.

Regarding to claim 3:

3. Fujii teach the objective optical system for endoscope according to claim 1, Fujii do not explicitly teach wherein the following conditional expression (4) is satisfied:
0.5 < R6L / R1R < 2.4 (4)
where, R6L denotes a radius of curvature of an object side of the sixth lens, and
R1R denotes a radius of curvature of an image side of the first lens.

However Hsieh teach wherein the following conditional expression (4) is satisfied:
0.5 < R6L / R1R < 2.4 (4)
where, R6L denotes a radius of curvature of an object side of the sixth lens, and
R1R denotes a radius of curvature of an image side of the first lens. (Hsieh Table 1 Lens 1 has radius of curvature R1R=3.535 and Lens 4 has radius of curvature R1R= 6.767. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill to use this for sixth lens with predictable results. Once these values are plugged in to expression (4), it meets the required condition)

Regarding to claim 6:

6. Fujii teach the objective optical system for endoscope according to claim 1, Fujii do not explicitly teach wherein the following conditional expression (7) is satisfied:
-500 < f2 / f1 < -11 (7)
where, f2 denotes a focal length of the second lens, and f1 denotes the focal length of the first lens.

However Hsieh teach wherein the following conditional expression (7) is satisfied:
-500 < f2 / f1 < -11 (7)
where, f2 denotes a focal length of the second lens, and f1 denotes the focal length of the first lens.


    PNG
    media_image3.png
    434
    574
    media_image3.png
    Greyscale

(Hsieh Table 15 Lens 1 has focal length f1= -5.86 and Lens 3 has focal length f2= 313.25. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill to use this third lens as second lens with predictable results. Once these values are plugged in to expression (7), it meets the required condition)

Regarding to claim 7:

7. Fujii teach the objective optical system for endoscope according to claim 1, Fujii do not explicitly teach wherein the following conditional expression (8) is satisfied:
4.0 < f2 / f3 < 200 (8)
where, f2 denotes a focal length of the second lens, and f3 denotes the focal length of the third lens.

However Hsieh teach wherein the following conditional expression (8) is satisfied:
4.0 < f2 / f3 < 200 (8)
where, f2 denotes a focal length of the second lens, and f3 denotes the focal length of the third lens. (Hsieh Table 15 Lens 5 has focal length f3= 4.23 and Lens 3 has focal length f2= 313.25. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill to use this third lens as second lens and fifth lens third with predictable results. Once these values are plugged in to expression (8), it meets the required condition)

Regarding to claim 9:

9. Fujii teach the objective optical system for endoscope according to claim 1, Fujii do not explicitly teach wherein the following conditional expression (10) is satisfied: v4 - v5 > 20 (10) where, v4 denotes Abbe’s number for the fourth lens, and v5 denotes Abbe’s number for the fifth lens.

However Hsieh teach wherein the following conditional expression (10) is satisfied: v4 - v5 > 20 (10) where, v4 denotes Abbe’s number for the fourth lens, and v5 denotes Abbe’s number for the fifth lens. (Hsieh Table 15 Lens 4 has Abbe’s number v4= 52.3 and Lens 6 has f Abbe’s number v5= 20.4. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill to use this sixth lens as fifth lens predictable results. Once these values are plugged in to expression (10), it meets the required condition)

Allowable subject matter

Regarding to claim 2, 4-5 and 8:

Claims 2, 4-5 and 8 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571) 272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482